Citation Nr: 1624990	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for rhinitis.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on active duty from October 1965 to November 1966 and from June 1968 to September 1969.  He died in April 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.
 
In July 2008, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer employed at the Board.

In October 2009, the Board denied VA compensation due to a child born with a cleft palate, claimed as due to exposure to Agent Orange; reopened claims of service connection for heart and psychiatric disorders; and remanded the reopened issues as well as the issues of service connection for PTSD, headaches, and rhinitis for additional development.  While on remand, in November 2011, the Agency of Original Jurisdiction (AOJ) issued a rating decision granting service connection for coronary artery disease and headaches.  Consequently, such is a full grant of the benefit sought on appeal with regard to such claims and, therefore, they are no longer before the Board.  Furthermore, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the AOJ recharacterized the Veteran's claims for service connection for a psychiatric disorder and PTSD into one issue in the September 2015 supplemental statement of the case.  Therefore, the issues remaining before the Board at this time are those listed on the title page of this decision.

Unfortunately, the Veteran died in April 2016.  In May 2016, his surviving spouse submitted an Application for DIC, Death Pension, and/or Accrued Benefits (VA Form 21-534EZ) in which she indicated that she wished to apply for DIC and accrued benefits.  Furthermore, in a May 2016 email correspondence from a VA employee at the Pension Management Center, it was indicated that she specifically requested to continue the appeal.  The Board, therefore, is referring the issue of eligibility for substitution to the AOJ to be considered in the first instance.  Meanwhile, the Board must dismiss this appeal.  See Veterans Benefits Administration (VBA) Fast Letter 10-30 (Revised) (April 3, 2013) (when an original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the AOJ, and the AOJ will make a determination in the first instance regarding eligibility for substitution).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

On June 2, 2016, the Board received the Veteran's death certificate indicating that he died in April 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).

In this regard, as noted in the Introduction, the Veteran's surviving spouse has filed a request for substitution and such has been referred to the AOJ for appropriate action.  As substitution matters must be handled initially at the AOJ, the Board is required to dismiss the Veteran's claims at this time.  


ORDER

The appeal is dismissed.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


